                   Case 19-60261                     Doc 12             Filed 02/21/19 Entered 02/21/19 14:00:21                                                 Desc Main
                                                                         Document     Page 1 of 59
                                                                                                                                                                                  2/21/19 1:55PM


 Fill in this information to identify your case:

 Debtor 1                   Gregory L Younger
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Tina W Younger
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF VIRGINIA

 Case number           19-60261
 (if known)                                                                                                                                                        Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $             165,053.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $              14,762.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $             179,815.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $             191,593.09

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $                      2.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $              63,918.04


                                                                                                                                     Your total liabilities $                255,513.13


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $                3,784.85

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $                2,150.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                  Desc Main
                                                                      Document     Page 2 of 59
                                                                                                                                             2/21/19 1:55PM

 Debtor 1      Gregory L Younger
 Debtor 2      Tina W Younger                                                             Case number (if known) 19-60261

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       1,482.08


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 2.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            51,773.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             51,775.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                   Case 19-60261                        Doc 12               Filed 02/21/19 Entered 02/21/19 14:00:21                                       Desc Main
                                                                              Document     Page 3 of 59
                                                                                                                                                                            2/21/19 1:55PM


 Fill in this information to identify your case and this filing:

 Debtor 1                    Gregory L Younger
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Tina W Younger
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF VIRGINIA

 Case number            19-60261                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1406 Irish St                                                                  Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        South Boston                      VA        24592-0000                         Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                               $165,053.00                  $165,053.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                                                                  Joint tenant with rights of
                                                                                       Debtor 1 only                              survivorship
        Halifax                                                                        Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $165,053.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                 Case 19-60261                   Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                    Desc Main
                                                                      Document     Page 4 of 59
                                                                                                                                                                     2/21/19 1:55PM

 Debtor 1        Gregory L Younger
 Debtor 2        Tina W Younger                                                                                     Case number (if known)       19-60261

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Mini                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Cooper                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2011                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                   75000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $9,499.00                  $9,499.00
                                                                     (see instructions)



  3.2    Make:       Volvo                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      940                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1995                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                 336000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $1,752.00                  $1,752.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $11,251.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Living room set, Refrigerator, TV                                                                                               $1,500.00


                                    Misc household goods                                                                                                              $100.00


                                    sofa, love seat, dining table with 4 chairs, stove, refrigerator,
                                    dishwasher, freezer,microwave, washer, dryer, coffee table, 2
                                    dressers, 3 beds, 2 Tvs, DVD player, 3 lamps, push mower, desk
                                    with chair, computer, printer                                                                                                   $1,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                  Case 19-60261                             Doc 12                 Filed 02/21/19 Entered 02/21/19 14:00:21                            Desc Main
                                                                                    Document     Page 5 of 59
                                                                                                                                                                        2/21/19 1:55PM

 Debtor 1         Gregory L Younger
 Debtor 2         Tina W Younger                                                                                              Case number (if known)   19-60261

        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            clothing                                                                                                                     $350.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            costume jewelry                                                                                                                $25.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $3,475.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                      $35.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                 Case 19-60261                      Doc 12           Filed 02/21/19 Entered 02/21/19 14:00:21                              Desc Main
                                                                      Document     Page 6 of 59
                                                                                                                                                            2/21/19 1:55PM

 Debtor 1         Gregory L Younger
 Debtor 2         Tina W Younger                                                                                  Case number (if known)   19-60261

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                          17.1.    checking                     URW                                                                              $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                              Current value of the
Official Form 106A/B                                                     Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-60261                       Doc 12             Filed 02/21/19 Entered 02/21/19 14:00:21                                               Desc Main
                                                                         Document     Page 7 of 59
                                                                                                                                                                                2/21/19 1:55PM

 Debtor 1        Gregory L Younger
 Debtor 2        Tina W Younger                                                                                                  Case number (if known)        19-60261

                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                              interest in tax refund                                                    federal and state                            $1.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                   $36.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                  Case 19-60261                        Doc 12               Filed 02/21/19 Entered 02/21/19 14:00:21                                             Desc Main
                                                                             Document     Page 8 of 59
                                                                                                                                                                                   2/21/19 1:55PM

 Debtor 1         Gregory L Younger
 Debtor 2         Tina W Younger                                                                                                        Case number (if known)   19-60261

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $165,053.00
 56. Part 2: Total vehicles, line 5                                                                           $11,251.00
 57. Part 3: Total personal and household items, line 15                                                       $3,475.00
 58. Part 4: Total financial assets, line 36                                                                      $36.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $14,762.00              Copy personal property total              $14,762.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $179,815.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                   Case 19-60261                 Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                          Desc Main
                                                                      Document     Page 9 of 59
                                                                                                                                                          2/21/19 1:55PM


 Fill in this information to identify your case:

 Debtor 1                Gregory L Younger
                         First Name                         Middle Name                 Last Name

 Debtor 2                Tina W Younger
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF VIRGINIA

 Case number           19-60261
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      1406 Irish St South Boston, VA 24592                            $165,053.00                                $4,990.00     Va. Code Ann. § 34-4
      Halifax County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      1995 Volvo 940 336000 miles                                       $1,752.00                                $1,752.00     Va. Code Ann. § 34-26(8)
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      sofa, love seat, dining table with 4                              $1,500.00                                $1,500.00     Va. Code Ann. § 34-26(4a)
      chairs, stove, refrigerator,
      dishwasher, freezer,microwave,                                                       100% of fair market value, up to
      washer, dryer, coffee table, 2                                                       any applicable statutory limit
      dressers, 3 beds, 2 Tvs, DVD player,
      3 lamps, push mower, desk with
      chair, computer, printer
      Line from Schedule A/B: 6.3

      clothing                                                            $350.00                                  $350.00     Va. Code Ann. § 34-26(4)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 19-60261                   Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                             Desc Main
                                                                      Document     Page 10 of 59
                                                                                                                                                             2/21/19 1:55PM

 Debtor 1    Gregory L Younger
 Debtor 2    Tina W Younger                                                                              Case number (if known)     19-60261
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     costume jewelry                                                      $25.00                                    $25.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $35.00                                    $35.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     federal and state: interest in tax                                     $1.00                                     $1.00       Va. Code Ann. § 34-4
     refund
     Line from Schedule A/B: 28.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                   Case 19-60261                  Doc 12             Filed 02/21/19 Entered 02/21/19 14:00:21                                  Desc Main
                                                                      Document     Page 11 of 59
                                                                                                                                                                 2/21/19 1:55PM


 Fill in this information to identify your case:

 Debtor 1                   Gregory L Younger
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Tina W Younger
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF VIRGINIA

 Case number           19-60261
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Flagstar Bank Corp.
 2.1                                                                                                          $160,064.00               $165,053.00                     $0.00
         Headquarters                             Describe the property that secures the claim:
         Creditor's Name                          1406 Irish St South Boston, VA
         Alessandro P. DiNello,                   24592 Halifax County
         CEO
                                                  As of the date you file, the claim is: Check all that
         5151 Corporate Dr                        apply.
         Troy, MI 48098                               Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   First Mortgage
       community debt

                                 Opened
                                 11/17 Last
                                 Active
 Date debt was incurred          8/15/18                   Last 4 digits of account number        2237


 2.2     Halifax County Treasurer                 Describe the property that secures the claim:                     $200.00                $9,499.00                    $0.00
         Creditor's Name                          2011 Mini Cooper 75000 miles
         c/o Ruth Anne Oakes,
         Treasurer
                                                  As of the date you file, the claim is: Check all that
         PO Box 825                               apply.
         Halifax, VA 24558-0825                       Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                 Case 19-60261                    Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                               Desc Main
                                                                       Document     Page 12 of 59
                                                                                                                                                            2/21/19 1:55PM



 Debtor 1 Gregory L Younger                                                                                   Case number (if known)   19-60261
               First Name                  Middle Name                      Last Name
 Debtor 2 Tina W Younger
               First Name                  Middle Name                      Last Name


       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2018                        Last 4 digits of account number         9489

         Halifax Regional Health
 2.3                                                                                                                   $2,265.28        $165,053.00           $40.09
         System, Inc                                Describe the property that secures the claim:
         Creditor's Name                            1406 Irish St South Boston, VA
         c/o Stewart R. Nelson,                     24592 Halifax County
         RA
                                                    As of the date you file, the claim is: Check all that
         2240 Wilborn Ave                           apply.
         South Boston, VA 24592                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          5/1/2013                    Last 4 digits of account number         3847

         Halifax Regional Health
 2.4                                                                                                                   $1,073.25        $165,053.00             $0.00
         System, Inc                                Describe the property that secures the claim:
         Creditor's Name                            1406 Irish St South Boston, VA
         c/o Stewart R. Nelson,                     24592 Halifax County
         RA
                                                    As of the date you file, the claim is: Check all that
         2240 Wilborn Ave                           apply.
         South Boston, VA 24592                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          12/7/2011                   Last 4 digits of account number         3847

         Halifax Regional Health
 2.5                                                                                                                   $1,690.56        $165,053.00             $0.00
         System, Inc                                Describe the property that secures the claim:
         Creditor's Name                            1406 Irish St South Boston, VA
         c/o Stewart R. Nelson,                     24592 Halifax County
         RA
                                                    As of the date you file, the claim is: Check all that
         2240 Wilborn Ave                           apply.
         South Boston, VA 24592                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)



Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-60261                    Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                               Desc Main
                                                                       Document     Page 13 of 59
                                                                                                                                                            2/21/19 1:55PM



 Debtor 1 Gregory L Younger                                                                                   Case number (if known)   19-60261
               First Name                  Middle Name                      Last Name
 Debtor 2 Tina W Younger
               First Name                  Middle Name                      Last Name


       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          8/17/2011                   Last 4 digits of account number         3847

         Lendmark Financial
 2.6                                                Describe the property that secures the claim:                      $5,590.00            $100.00       $5,490.00
         Services
         Creditor's Name                            Misc household goods
         C/O Bobby Aiken,
         President
         1735 N. Brown Road, Ste.                   As of the date you file, the claim is: Check all that
                                                    apply.
         300                                             Contingent
         Lawrenceville, GA 30043
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

                                 Opened
                                 05/18 Last
                                 Active
 Date debt was incurred          10/19/18                    Last 4 digits of account number         4807


         Santander Consumer
 2.7                                                                                                                 $16,325.00           $9,499.00       $6,826.00
         USA Inc.                                   Describe the property that secures the claim:
         Creditor's Name                            2011 Mini Cooper 75000 miles
         Reg Agent: CT
         Corporation System
                                                    As of the date you file, the claim is: Check all that
         4701 Cox Rd, Suite 285                     apply.
         Glen Allen, VA 23060                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   PMSI AUTOMOBILE LOAN - SECURED BY TITLE
       community debt

                                 Opened
                                 04/16 Last
                                 Active
 Date debt was incurred          11/16/18                    Last 4 digits of account number         1000


         Schewel Furniture
 2.8                                                                                                                   $4,385.00          $1,500.00             $0.00
         Company, Inc                               Describe the property that secures the claim:




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                       Desc Main
                                                                      Document     Page 14 of 59
                                                                                                                                                                      2/21/19 1:55PM



 Debtor 1 Gregory L Younger                                                                                 Case number (if known)        19-60261
              First Name                 Middle Name                      Last Name
 Debtor 2 Tina W Younger
              First Name                 Middle Name                      Last Name


       Creditor's Name                            Living room set, Refrigerator, TV
       C/O Thomas Mark Prest,
       RA
                                                  As of the date you file, the claim is: Check all that
       P.O. Box 6120                              apply.
       Lynchburg, VA 24505                             Contingent
       Number, Street, City, State & Zip Code          Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
    Debtor 1 only                                      An agreement you made (such as mortgage or secured
                                                        car loan)
    Debtor 2 only
    Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another            Judgment lien from a lawsuit
    Check if this claim relates to a                   Other (including a right to offset)   Purchase Money Security
    community debt

                               Opened
                               11/20/18
                               Last Active
 Date debt was incurred        11/20/18                    Last 4 digits of account number         0005



   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $191,593.09
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $191,593.09

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
        Flagstar Bank
        Attn: Bankruptcy                                                                            Last 4 digits of account number
        5151 Corporate Drive
        Troy, MI 48098

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.6
        Lendmark Financial Services
        1735 North Brown Road                                                                       Last 4 digits of account number
        Suite 300
        Lawrenceville, GA 30043

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.7
        Santander Consumer USA
        Attn: Bankruptcy                                                                            Last 4 digits of account number
        Po Box 961245
        Fort Worth, TX 76161

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.8
        Schewel Furn
        3211 Halifax Road                                                                           Last 4 digits of account number
        South Boston, VA 24592




Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                    Case 19-60261                 Doc 12             Filed 02/21/19 Entered 02/21/19 14:00:21                                            Desc Main
                                                                      Document     Page 15 of 59
                                                                                                                                                                         2/21/19 1:55PM


 Fill in this information to identify your case:

 Debtor 1                     Gregory L Younger
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Tina W Younger
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                WESTERN DISTRICT OF VIRGINIA

 Case number           19-60261
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority            Nonpriority
                                                                                                                                              amount              amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                                  $1.00               $1.00                 $0.00
              Priority Creditor's Name
              PO Box 7346                                            When was the debt incurred?
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        taxes

 2.2          Virginia Department of Taxation                        Last 4 digits of account number                                  $1.00               $1.00                 $0.00
              Priority Creditor's Name
              PO BOX 2156                                            When was the debt incurred?
              Richmond, VA 23219
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        taxes

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              36723                                              Best Case Bankruptcy
                  Case 19-60261                  Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                          Desc Main
                                                                      Document     Page 16 of 59
                                                                                                                                                                            2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                   Case number (if known)            19-60261

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Ameripath Atlanta                                         Last 4 digits of account number         0349                                                           $303.65
            Nonpriority Creditor's Name
            PO Box 740976                                             When was the debt incurred?             unknown
            Cincinnati, OH 45274-0976
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                           Contingent
                 Debtor 2 only                                           Unliquidated
                 Debtor 1 and Debtor 2 only                              Disputed
                 At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

                 No                                                      Debts to pension or profit-sharing plans, and other similar debts

                                                                                           Debt may have been incurred more than
                                                                                           three years ago. Debtor hereby disputes
                                                                                           any portion of this debt that may have been
                                                                                           incurred more than three years ago and
                 Yes                                                     Other. Specify    may file an objection to any proof of claim.


 4.2        Benchmark Community Bank                                  Last 4 digits of account number         3476                                                           $303.65
            Nonpriority Creditor's Name
                                                                      When was the debt incurred?             unknown
            Po Box 569, Attn: Bankruptcy
            Kenbridge, VA 23944
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                           Contingent
                 Debtor 2 only                                           Unliquidated
                 Debtor 1 and Debtor 2 only                              Disputed
                 At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

                 No                                                      Debts to pension or profit-sharing plans, and other similar debts

                                                                                           Debt may have been incurred more than
                                                                                           three years ago. Debtor hereby disputes
                                                                                           any portion of this debt that may have been
                                                                                           incurred more than three years ago and
                 Yes                                                     Other. Specify    may file an objection to any proof of claim.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 17 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.3      Benchmark Community Bank                                    Last 4 digits of account number       6601                                                $319.00
          Nonpriority Creditor's Name
                                                                      When was the debt incurred?           2018
          Po Box 569, Attn: Bankruptcy
          Kenbridge, VA 23944
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   overdrawn checking account


 4.4      CashNet USA                                                 Last 4 digits of account number       3847                                                $650.00
          Nonpriority Creditor's Name
          175 West Jackson Suite 1000                                 When was the debt incurred?           2018
          Chicago, IL 60604
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   payday loans


 4.5      CashNetUSA                                                  Last 4 digits of account number       3695                                             $1,665.70
          Nonpriority Creditor's Name
          175 West Jackson                                            When was the debt incurred?           2017
          Suite 1000
          Chicago, IL 60604
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   open account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 18 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.6      CCS                                                         Last 4 digits of account number       7365                                                $237.11
          Nonpriority Creditor's Name
          Payment Processing Center                                   When was the debt incurred?           unknown
          PO BOX 55126
          Boston, MA 02205
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.


 4.7      Central Credit Services, LLC                                Last 4 digits of account number       1319                                                $550.00
          Nonpriority Creditor's Name
          9550 Regency Square Blvd Ste                                When was the debt incurred?           unknown
          500A
          for Labcorp
          Jacksonville, FL 32225
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 19 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.8      Central Credit Services, LLC                                Last 4 digits of account number       3088                                                $444.00
          Nonpriority Creditor's Name
          9550 Regency Square Blvd Ste                                When was the debt incurred?           unknown
          500A
          for Labcorp
          Jacksonville, FL 32225
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.


 4.9      Comcast Cable Communications                                Last 4 digits of account number       3847                                                $846.62
          Nonpriority Creditor's Name
          PO Box 3006                                                 When was the debt incurred?           unknown
          Southeastern, PA 19398-3006
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 20 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.1
 0        Credit Control Corp                                         Last 4 digits of account number       0033                                             $1,083.00
          Nonpriority Creditor's Name
          Po Box 120568                                               When was the debt incurred?           unknown
          fo rSentara Halifax Regional
          Newport News, VA 23612
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.


 4.1
 1        Credit Control Corp                                         Last 4 digits of account number       0059                                                $874.00
          Nonpriority Creditor's Name
          Po Box 120568                                               When was the debt incurred?           unknown
          for Sentara Halifax Regional
          Newport News, VA 23612
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 21 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.1
 2        Credit Control Corp                                         Last 4 digits of account number       0065                                                $273.00
          Nonpriority Creditor's Name
          Po Box 120568                                               When was the debt incurred?           unknown
          for Sentara Halifax Regional
          Newport News, VA 23612
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.


 4.1
 3        Credit Control Corp                                         Last 4 digits of account number       0065                                                $125.00
          Nonpriority Creditor's Name
          Po Box 120568                                               When was the debt incurred?           unknown
          for Sentara Halifax Regional Hospi
          Newport News, VA 23612
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 22 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.1
 4        Dominion Power                                              Last 4 digits of account number       3847                                                $700.00
          Nonpriority Creditor's Name
          PO Box 26543                                                When was the debt incurred?           unknown
          Richmond, VA 23290-0001
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.


 4.1
 5        MOHELA/Debt of Ed                                           Last 4 digits of account number       0006                                             $7,505.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 09/16 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational
 4.1
 6        MOHELA/Debt of Ed                                           Last 4 digits of account number       0008                                             $7,283.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 09/17 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 23 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.1
 7        MOHELA/Debt of Ed                                           Last 4 digits of account number       0002                                             $7,048.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 02/15 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational
 4.1
 8        MOHELA/Debt of Ed                                           Last 4 digits of account number       0004                                             $6,752.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 09/15 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational
 4.1
 9        MOHELA/Debt of Ed                                           Last 4 digits of account number       0007                                             $5,500.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 09/17 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 24 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.2
 0        MOHELA/Debt of Ed                                           Last 4 digits of account number       0005                                             $5,500.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 09/16 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational
 4.2
 1        MOHELA/Debt of Ed                                           Last 4 digits of account number       0003                                             $4,500.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 09/15 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational
 4.2
 2        MOHELA/Debt of Ed                                           Last 4 digits of account number       0001                                             $3,500.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 02/15 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 25 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.2
 3        MOHELA/Debt of Ed                                           Last 4 digits of account number       0010                                             $2,852.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 11/18 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational
 4.2
 4        MOHELA/Debt of Ed                                           Last 4 digits of account number       0009                                             $1,333.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 11/18 Last Active
          633 Spirit Dr                                               When was the debt incurred?           12/31/18
          Chesterfield, MO 63005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational
 4.2
 5        PATHS                                                       Last 4 digits of account number       9352                                                $448.00
          Nonpriority Creditor's Name
          705 Main St                                                 When was the debt incurred?           2017
          Danville, VA 24541
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 26 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.2
 6        Piedmont Cred & Collection Srvs                             Last 4 digits of account number       0134                                                $384.00
          Nonpriority Creditor's Name
          Attn: BR for Sentara Halifax Emer                           When was the debt incurred?           unknown
          Po Box 1596
          Danville, VA 24541
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.


 4.2
 7        Piedmont Cred & Collection Srvs                             Last 4 digits of account number       0280                                                $249.00
          Nonpriority Creditor's Name
          Attn: BR for Sentara Halifax Family                         When was the debt incurred?           unknown
          Po Box 1596
          Danville, VA 24541
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 27 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.2
 8        Piedmont Cred & Collection Srvs                             Last 4 digits of account number       0441                                                $234.00
          Nonpriority Creditor's Name
          Attn: BR for Sentara Halifax Emer                           When was the debt incurred?           unknown
          Po Box 1596
          Danville, VA 24541
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.


 4.2
 9        Piedmont Cred & Collection Srvs                             Last 4 digits of account number       0305                                                $213.00
          Nonpriority Creditor's Name
          Attn: BR for Southern Gastro                                When was the debt incurred?           unknown
          Po Box 1596
          Danville, VA 24541
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 28 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.3
 0        Piedmont Cred & Collection Srvs                             Last 4 digits of account number       0064                                                $155.00
          Nonpriority Creditor's Name
          Attn: BR for Sentara Southside                              When was the debt incurred?           unknown
          Hema
          Po Box 1596
          Danville, VA 24541
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.


 4.3
 1        Piedmont Cred & Collection Srvs                             Last 4 digits of account number       0263                                                $150.00
          Nonpriority Creditor's Name
          Attn: BR for Sentara Halifax Emer                           When was the debt incurred?           unknown
          Po Box 1596
          Danville, VA 24541
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 29 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.3
 2        Piedmont Cred & Collection Srvs                             Last 4 digits of account number       0198                                                 $66.00
          Nonpriority Creditor's Name
          Attn: BR for Halifax Radioligy                              When was the debt incurred?           unknown
          Po Box 1596
          Danville, VA 24541
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.


 4.3
 3        Piedmont Cred & Collection Srvs                             Last 4 digits of account number       0223                                                 $31.00
          Nonpriority Creditor's Name
          Attn: BR for Sentara Halifax Family                         When was the debt incurred?           unknown
          Po Box 1596
          Danville, VA 24541
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Debt may have been incurred more than
                                                                                          three years ago. Debtor hereby disputes
                                                                                          any portion of this debt that may have been
                                                                                          incurred more than three years ago and
              Yes                                                        Other. Specify   may file an objection to any proof of claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                     Desc Main
                                                                      Document     Page 30 of 59
                                                                                                                                                               2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                  Case number (if known)         19-60261

 4.3
 4         Speedy Cash                                                Last 4 digits of account number                                                        $1,000.00
           Nonpriority Creditor's Name
           PO Box 780408                                              When was the debt incurred?           2018
           Wichita, KS 67278
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   payday loan


 4.3
 5         Speedy Cash                                                Last 4 digits of account number       5872                                                $192.35
           Nonpriority Creditor's Name
           PO Box 780408                                              When was the debt incurred?           2018
           Wichita, KS 67278
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   open account


 4.3
 6         US Cellular                                                Last 4 digits of account number       3569                                                $647.96
           Nonpriority Creditor's Name
           Dept 0205                                                  When was the debt incurred?           2019
           Palatine, IL 60055-0205
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   open account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                Case 19-60261                    Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                            Desc Main
                                                                      Document     Page 31 of 59
                                                                                                                                                       2/21/19 1:55PM

 Debtor 1 Gregory L Younger
 Debtor 2 Tina W Younger                                                                                Case number (if known)    19-60261

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.      $                     2.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     2.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                51,773.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                12,145.04

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                63,918.04




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                   Case 19-60261                  Doc 12             Filed 02/21/19 Entered 02/21/19 14:00:21                        Desc Main
                                                                      Document     Page 32 of 59
                                                                                                                                                        2/21/19 1:55PM


 Fill in this information to identify your case:

 Debtor 1                  Gregory L Younger
                           First Name                         Middle Name              Last Name

 Debtor 2                  Tina W Younger
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               WESTERN DISTRICT OF VIRGINIA

 Case number           19-60261
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                   Case 19-60261                    Doc 12             Filed 02/21/19 Entered 02/21/19 14:00:21             Desc Main
                                                                        Document     Page 33 of 59
                                                                                                                                              2/21/19 1:55PM


 Fill in this information to identify your case:

 Debtor 1                   Gregory L Younger
                            First Name                            Middle Name        Last Name

 Debtor 2                   Tina W Younger
 (Spouse if, filing)        First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF VIRGINIA

 Case number           19-60261
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                  Case 19-60261             Doc 12        Filed 02/21/19 Entered 02/21/19 14:00:21                                Desc Main
                                                           Document     Page 34 of 59
                                                                                                                                                  2/21/19 1:55PM




Fill in this information to identify your case:

Debtor 1                      Gregory L Younger

Debtor 2                      Tina W Younger
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF VIRGINIA

Case number               19-60261                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation                                                         trainer
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       SSDI                                         Landmark Property Management

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $              0.00       $         2,127.67

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $           0.00              $   2,127.67




Official Form 106I                                                      Schedule I: Your Income                                                      page 1
             Case 19-60261             Doc 12         Filed 02/21/19 Entered 02/21/19 14:00:21                                    Desc Main
                                                       Document     Page 35 of 59
                                                                                                                                                      2/21/19 1:55PM




Debtor 1    Gregory L Younger
Debtor 2    Tina W Younger                                                                        Case number (if known)    19-60261


                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $              0.00     $         2,127.67

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $              0.00     $                0.00
      5b.   Mandatory contributions for retirement plans                                   5b.        $              0.00     $                0.00
      5c.   Voluntary contributions for retirement plans                                   5c.        $              0.00     $                0.00
      5d.   Required repayments of retirement fund loans                                   5d.        $              0.00     $                0.00
      5e.   Insurance                                                                      5e.        $              0.00     $                0.00
      5f.   Domestic support obligations                                                   5f.        $              0.00     $                0.00
      5g.   Union dues                                                                     5g.        $              0.00     $                0.00
      5h.   Other deductions. Specify:                                                     5h.+       $              0.00 +   $                0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        2,127.67
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00     $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $          0.00         $                0.00
      8d. Unemployment compensation                                                        8d.        $          0.00         $                0.00
      8e. Social Security                                                                  8e.        $        854.00         $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    sons SSDI                                                         8f.  $              146.00   $                   0.00
      8g. Pension or retirement income                                                     8g. $                 0.00   $                   0.00
      8h. Other monthly income. Specify: 1/12 tax refund                                   8h.+ $                0.00 + $                 197.33
            PT Job                                                                              $                0.00   $                 459.85

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,000.00         $           657.18

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              1,000.00 + $         2,784.85 = $            3,784.85
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                         0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.    $           3,784.85
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                           page 2
             Case 19-60261                Doc 12          Filed 02/21/19 Entered 02/21/19 14:00:21                                    Desc Main
                                                           Document     Page 36 of 59
                                                                                                                                                     2/21/19 1:55PM




Fill in this information to identify your case:

Debtor 1                 Gregory L Younger                                                                 Check if this is:
                                                                                                               An amended filing
Debtor 2                 Tina W Younger                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-60261
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Son                                  9                   Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                  0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
           Case 19-60261                  Doc 12          Filed 02/21/19 Entered 02/21/19 14:00:21                                      Desc Main
                                                           Document     Page 37 of 59
                                                                                                                                                           2/21/19 1:55PM




Debtor 1     Gregory L Younger
Debtor 2     Tina W Younger                                                                            Case number (if known)      19-60261

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 250.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  60.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 350.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                500.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 75.00
10.   Personal care products and services                                                    10. $                                                  75.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  140.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: PPT                                                                           16. $                                                  25.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Emergency Funds                                                     21. +$                                                150.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,150.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,150.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,784.85
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,150.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,634.85

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                   Case 19-60261                 Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                      Desc Main
                                                                      Document     Page 38 of 59
                                                                                                                                                     2/21/19 1:55PM




 Fill in this information to identify your case:

 Debtor 1                    Gregory L Younger
                             First Name                     Middle Name             Last Name

 Debtor 2                    Tina W Younger
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF VIRGINIA

 Case number              19-60261
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Gregory L Younger                                                     X   /s/ Tina W Younger
              Gregory L Younger                                                         Tina W Younger
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       February 7, 2019                                               Date    February 7, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                   Case 19-60261                 Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                              Desc Main
                                                                      Document     Page 39 of 59
                                                                                                                                                            2/21/19 1:55PM




 Fill in this information to identify your case:

 Debtor 1                  Gregory L Younger
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Tina W Younger
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF VIRGINIA

 Case number           19-60261
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                Wages, commissions,                               $0.00          Wages, commissions,                 $1,185.10
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                              Desc Main
                                                                      Document     Page 40 of 59
                                                                                                                                                         2/21/19 1:55PM

 Debtor 1      Gregory L Younger
 Debtor 2      Tina W Younger                                                                              Case number (if known)   19-60261

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 For last calendar year:                             Wages, commissions,                               $0.00          Wages, commissions,            $20,656.23
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                  Wages, commissions,                               $0.00          Wages, commissions,            $27,548.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                             $1,756.00
 the date you filed for bankruptcy:   Benefits

                                                   Social Security                                  $292.00
                                                   Benefits

 For last calendar year:                           Social Security                              $10,536.00
 (January 1 to December 31, 2018 )                 Benefits

                                                   Social Security                                $1,752.00
                                                   Benefits

 For the calendar year before that:                Social Security                              $10,044.00
 (January 1 to December 31, 2017 )                 Benefits

                                                   Social Security                                $1,752.00
                                                   Benefits


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                            Desc Main
                                                                      Document     Page 41 of 59
                                                                                                                                                           2/21/19 1:55PM

 Debtor 1      Gregory L Younger
 Debtor 2      Tina W Younger                                                                              Case number (if known)   19-60261


            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Schewel Furniture Company, Inc                           November 2018                     $450.00            $4,385.00        Mortgage
       C/O Thomas Mark Prest, RA                                                                                                      Car
       P.O. Box 6120                                                                                                                  Credit Card
       Lynchburg, VA 24505
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       CashNet USA                                              January 2019                      $124.00              $650.00        Mortgage
       175 West Jackson Suite 1000                                                                                                    Car
       Chicago, IL 60604                                                                                                              Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                Desc Main
                                                                      Document     Page 42 of 59
                                                                                                                                                          2/21/19 1:55PM

 Debtor 1      Gregory L Younger
 Debtor 2      Tina W Younger                                                                              Case number (if known)    19-60261

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                     Value of the
                                                                                                                                                          property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                     Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                          Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                             lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment               Amount of
       Address                                                         transferred                                            or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                Case 19-60261                    Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                             Desc Main
                                                                      Document     Page 43 of 59
                                                                                                                                                         2/21/19 1:55PM

 Debtor 1      Gregory L Younger
 Debtor 2      Tina W Younger                                                                              Case number (if known)    19-60261

       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Stephen E. Dunn                                                 $25.00 Credit Counseling                               2/2019                      $385.00
       201 Enterprise Drive                                            $50.00 Credit Report
       Forest, VA 24551                                                $310.00 Filing Fee


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                 Describe any property or        Date transfer was
       Address                                                         property transferred                     payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                        Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of             Type of account or         Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number               instrument                 closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?          Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                             have it?
                                                                       State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                  Desc Main
                                                                      Document     Page 44 of 59
                                                                                                                                                             2/21/19 1:55PM

 Debtor 1      Gregory L Younger
 Debtor 2      Tina W Younger                                                                                     Case number (if known)   19-60261

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)              to it?                                                                         have it?
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                       Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                            Nature of the case                  Status of the
       Case Number                                                     Name                                                                           case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 19-60261                        Doc 12          Filed 02/21/19 Entered 02/21/19 14:00:21                           Desc Main
                                                                      Document     Page 45 of 59
                                                                                                                                                         2/21/19 1:55PM

 Debtor 1      Gregory L Younger
 Debtor 2      Tina W Younger                                                                              Case number (if known)   19-60261


                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Gregory L Younger                                                   /s/ Tina W Younger
 Gregory L Younger                                                       Tina W Younger
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      February 7, 2019                                              Date     February 7, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                   Case 19-60261                 Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                             Desc Main
                                                                      Document     Page 46 of 59
                                                                                                                                                              2/21/19 1:55PM




 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Gregory L Younger                                                                       According to the calculations required by this
                                                                                                               Statement:
 Debtor 2              Tina W Younger                                                                                1. Disposable income is not determined under
 (Spouse, if filing)
                                                                                                                        11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:            Western District of Virginia                                     2. Disposable income is determined under 11
                                                                                                                        U.S.C. § 1325(b)(3).
 Case number           19-60261
 (if known)
                                                                                                                     3. The commitment period is 3 years.

                                                                                                                     4. The commitment period is 5 years.

                                                                                                                   Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                                 0.00      $         1,482.08
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                            $              0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Do not include payments from a spouse. Do not include payments
     you listed on line 3.                                                             $                              0.00      $               0.00
  5. Net income from operating a business,
     profession, or farm                                                Debtor 1
        Gross receipts (before all deductions)                            $        0.00
        Ordinary and necessary operating expenses                         -$       0.00
        Net monthly income from a business, profession, or farm $                  0.00 Copy here -> $                0.00      $               0.00
  6. Net income from rental and other real property                     Debtor 1
        Gross receipts (before all deductions)                            $      0.00
        Ordinary and necessary operating expenses                         -$       0.00
        Net monthly income from rental or other real property             $        0.00 Copy here -> $                0.00      $               0.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 19-60261                    Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                                       Desc Main
                                                                      Document     Page 47 of 59
                                                                                                                                                                       2/21/19 1:55PM



 Debtor 1     Gregory L Younger
 Debtor 2     Tina W Younger                                                                                    Case number (if known)    19-60261


                                                                                                            Column A                      Column B
                                                                                                            Debtor 1                      Debtor 2 or
                                                                                                                                          non-filing spouse
                                                                                                            $                  0.00       $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                              $                  0.00       $            0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                             $                    0.00
  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.                                                                 $                  0.00       $            0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                            $                  0.00       $            0.00
                                                                                                            $                  0.00       $            0.00
                  Total amounts from separate pages, if any.                                            +   $                  0.00       $            0.00

  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                     $               0.00        +   $      1,482.08     =    $      1,482.08

                                                                                                                                                               Total average
                                                                                                                                                               monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                             $          1,482.08
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
              dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
              adjustments on a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                                    $
                                                                                                    $
                                                                                                 +$

                     Total                                                                        $                    0.00           Copy here=>          -               0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                      $          1,482.08

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                       $          1,482.08

                Multiply line 15a by 12 (the number of months in a year).                                                                                      x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................             $         17,784.96




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                Case 19-60261                    Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                   Desc Main
                                                                      Document     Page 48 of 59
                                                                                                                                                     2/21/19 1:55PM



 Debtor 1     Gregory L Younger
 Debtor 2     Tina W Younger                                                                     Case number (if known)   19-60261


  16. Calculate the median family income that applies to you. Follow these steps:
       16a. Fill in the state in which you live.                              VA

       16b. Fill in the number of people in your household.                   3
       16c. Fill in the median family income for your state and size of household.                                                       $     89,593.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                      11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                       $                  1,482.08
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
     contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                      -$                       0.00


       19b. Subtract line 19a from line 18.                                                                                          $          1,482.08


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                $      1,482.08

              Multiply by 12 (the number of months in a year).                                                                               x 12

       20b. The result is your current monthly income for the year for this part of the form                                             $     17,784.96




       20c. Copy the median family income for your state and size of household from line 16c                                             $     89,593.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment
                   period is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Gregory L Younger                                                        X /s/ Tina W Younger
        Gregory L Younger                                                             Tina W Younger
        Signature of Debtor 1                                                         Signature of Debtor 2
       Date February 7, 2019                                                          Date February 7, 2019
            MM / DD / YYYY                                                                 MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21              Desc Main
                                                                      Document     Page 49 of 59
                                                                                                                                       2/21/19 1:55PM



 Debtor 1    Gregory L Younger
 Debtor 2    Tina W Younger                                                                 Case number (if known)   19-60261


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 08/01/2018 to 01/31/2019.

Non-CMI - Social Security Act Income
Source of Income: Sons SSI
Constant income of $146.00 per month.



Non-CMI - Social Security Act Income
Source of Income: SSI
Constant income of $878.00 per month.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21              Desc Main
                                                                      Document     Page 50 of 59
                                                                                                                                       2/21/19 1:55PM



 Debtor 1    Gregory L Younger
 Debtor 2    Tina W Younger                                                                 Case number (if known)   19-60261

                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 08/01/2018 to 01/31/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Halifax County Schools
Income by Month:
 6 Months Ago:                                    08/2018                      $0.00
 5 Months Ago:                                    09/2018                      $0.00
 4 Months Ago:                                    10/2018                      $0.00
 3 Months Ago:                                    11/2018                      $0.00
 2 Months Ago:                                    12/2018                    $260.00
 Last Month:                                      01/2019                      $0.00
                                 Average per month:                           $43.33




Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Landmark Services, Inc.
Income by Month:
 6 Months Ago:                                    08/2018                       $0.00
 5 Months Ago:                                    09/2018                   $1,526.25
 4 Months Ago:                                    10/2018                   $2,100.00
 3 Months Ago:                                    11/2018                   $2,006.25
 2 Months Ago:                                    12/2018                       $0.00
 Last Month:                                      01/2019                       $0.00
                                 Average per month:                           $938.75




Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Town of South Boston
Constant income of $500.00 per month.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21              Desc Main
                                                                      Document     Page 51 of 59
                                                                                                                                        2/21/19 1:55PM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                Desc Main
                                                                      Document     Page 52 of 59
                                                                                                                                             2/21/19 1:55PM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                Desc Main
                                                                      Document     Page 53 of 59
                                                                                                                                             2/21/19 1:55PM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21              Desc Main
                                                                      Document     Page 54 of 59
                                                                                                                                            2/21/19 1:55PM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21                   Desc Main
                                                                      Document     Page 55 of 59
                                                                                                                                                 2/21/19 1:55PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       Western District of Virginia
             Gregory L Younger
 In re       Tina W Younger                                                                                    Case No.     19-60261
                                                                                    Debtor(s)                  Chapter      13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                 4,120.55
             Prior to the filing of this statement I have received                                         $                      0.00
             Balance Due                                                                                   $                 4,120.55

2.     $    310.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           The above amount includes $4,000.00 for attorney fees to be paid by the
                                                                     chapter 13 Trustee. Plus $100.00 title search fee added to be paid by the
                                                                     chapter 13 Trustee. Plus $20.55 certified mailing fees added to be paid by the
                                                                     chapter 13 trustee.

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 7, 2019                                                               /s/ Stephen E. Dunn
     Date                                                                           Stephen E. Dunn 26355
                                                                                    Signature of Attorney
                                                                                    Stephen E. Dunn, PLLC
                                                                                    201 Enterprise Drive
                                                                                    Suite A
                                                                                    Forest, VA 24551
                                                                                    434-385-4850 Fax: 434-385-8868
                                                                                    stephen@stephendunn-pllc.com;
                                                                                    michelle@stephendunn-pllc.com
                                                                                    Name of law firm



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21      Desc Main
                                                                      Document     Page 56 of 59
                                                                                                                                  2/21/19 1:55PM




                                                               United States Bankruptcy Court
                                                                       Western District of Virginia
            Gregory L Younger
 In re      Tina W Younger                                                                            Case No.   19-60261
                                                                                    Debtor(s)         Chapter    13




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: February 7, 2019                                                  /s/ Gregory L Younger
                                                                         Gregory L Younger
                                                                         Signature of Debtor

 Date: February 7, 2019                                                  /s/ Tina W Younger
                                                                         Tina W Younger
                                                                         Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
          Case 19-60261     Doc 12   Filed 02/21/19 Entered 02/21/19 14:00:21   Desc Main
                                                                       Younger, Gregory and Tina - 19-6026
                                      Document     Page 57 of 59
AMERIPATH ATLANTA                    CREDIT CONTROL CORP             PATHS
PO BOX 740976                        PO BOX 120568                   705 MAIN ST
CINCINNATI, OH 45274-0976            FOR SENTARA HALIFAX REGIONAL HOSPI
                                                                     DANVILLE, VA 24541
                                     NEWPORT NEWS, VA 23612
     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




BENCHMARK COMMUNITY BANK             DOMINION POWER                       PIEDMONT CRED & COLLECTIONS
PO BOX 569, ATTN: BANKRUPTCY         PO BOX 26543                         ATTN: BR FOR SENTARA HALIFAX
                                                                                                     E
KENBRIDGE, VA 23944                  RICHMOND, VA 23290-0001              PO BOX 1596
                                                                          DANVILLE, VA 24541


BENCHMARK COMMUNITY BANK             FLAGSTAR BANK                        PIEDMONT CRED & COLLECTIONS
PO BOX 569, ATTN: BANKRUPTCY         ATTN: BANKRUPTCY                     ATTN: BR FOR SENTARA HALIFAX
                                                                                                     FA
KENBRIDGE, VA 23944                  5151 CORPORATE DRIVE                 PO BOX 1596
                                     TROY, MI 48098                       DANVILLE, VA 24541


CASHNET USA                          FLAGSTAR BANK CORP. HEADQUARTERS
                                                                   PIEDMONT CRED & COLLECTIONS
175 WEST JACKSON SUITE 1000          ALESSANDRO P. DINELLO, CEO    ATTN: BR FOR SOUTHERN GAST
CHICAGO, IL 60604                    5151 CORPORATE DR             PO BOX 1596
                                     TROY, MI 48098                DANVILLE, VA 24541


CASHNETUSA                           HALIFAX COUNTY TREASURER             PIEDMONT CRED & COLLECTIONS
175 WEST JACKSON                     C/O RUTH ANNE OAKES, TREASURER       ATTN: BR FOR SENTARA SOUTHS
                                                                                                    H
SUITE 1000                           PO BOX 825                           PO BOX 1596
CHICAGO, IL 60604                    HALIFAX, VA 24558-0825               DANVILLE, VA 24541


CCS                                  HALIFAX REGIONAL HEALTH SYSTEM,      INC
                                                                          PIEDMONT CRED & COLLECTIONS
PAYMENT PROCESSING CENTER            C/O STEWART R. NELSON, RA            ATTN: BR FOR HALIFAX RADIOLIG
PO BOX 55126                         2240 WILBORN AVE                     PO BOX 1596
BOSTON, MA 02205                     SOUTH BOSTON, VA 24592               DANVILLE, VA 24541


CENTRAL CREDIT SERVICES, LLC     INTERNAL REVENUE SERVICE                 SANTANDER CONSUMER USA
9550 REGENCY SQUARE BLVD STE 500APO BOX 7346                              ATTN: BANKRUPTCY
FOR LABCORP                      PHILADELPHIA, PA 19101-7346              PO BOX 961245
JACKSONVILLE, FL 32225                                                    FORT WORTH, TX 76161


COMCAST CABLE COMMUNICATIONS         LENDMARK FINANCIAL SERVICES          SANTANDER CONSUMER USA IN
PO BOX 3006                          C/O BOBBY AIKEN, PRESIDENT           REG AGENT: CT CORPORATION S
SOUTHEASTERN, PA 19398-3006          1735 N. BROWN ROAD, STE. 300         4701 COX RD, SUITE 285
                                     LAWRENCEVILLE, GA 30043              GLEN ALLEN, VA 23060


CREDIT CONTROL CORP                  LENDMARK FINANCIAL SERVICES          SCHEWEL FURNITURE COMPANIN
PO BOX 120568                        1735 NORTH BROWN ROAD                C/O THOMAS MARK PREST, RA
FO RSENTARA HALIFAX REGIONAL         SUITE 300                            P.O. BOX 6120
NEWPORT NEWS, VA 23612               LAWRENCEVILLE, GA 30043              LYNCHBURG, VA 24505


CREDIT CONTROL CORP                  MOHELA/DEBT OF ED                    SCHEWEL FURN
PO BOX 120568                        ATTN: BANKRUPTCY                     3211 HALIFAX ROAD
FOR SENTARA HALIFAX REGIONAL         633 SPIRIT DR                        SOUTH BOSTON, VA 24592
NEWPORT NEWS, VA 23612               CHESTERFIELD, MO 63005
           Caseand
Younger, Gregory 19-60261     Doc
                   Tina - 19-60261   12   Filed 02/21/19 Entered 02/21/19 14:00:21   Desc Main
                                           Document     Page 58 of 59
SPEEDY CASH
PO BOX 780408
WICHITA, KS 67278




US CELLULAR
 DEPT 0205
PALATINE, IL 60055-0205




VIRGINIA DEPARTMENT OF TAXATION
PO BOX 2156
RICHMOND, VA 23219
               Case 19-60261                     Doc 12              Filed 02/21/19 Entered 02/21/19 14:00:21       Desc Main
                                                                      Document     Page 59 of 59
                                                                                                                                          2/21/19 1:54PM




                                                      UNITED STATES BANKRUPTCY COURT
                                                    FOR THE WESTERN DISTRICT OF VIRGINIA

 In re:                                                                           Chapter 13
 Gregory L Younger
 Tina W Younger
                                                                                  Case No. 19-60261
             Debtor(s).

                                        CERTIFICATION REGARDING BALANCE OF SCHEDULES

            On 2/21/2019      the Debtor(s) filed the balance of schedules pursuant to FRBP 1007(c) and Local Rule 1007-1.
            I have reviewed the balance of schedules and certify that (check the applicable box below):

                              These schedules do not list any creditors or parties not listed on the matrix originally filed with
            the petition in this case.

                                     These schedules do list creditors who are not contained on the original matrix filed with the
            petition, and
                                     I have filed a notice of amendment to debtor's schedules of creditors and /or matrix to add these
                                     creditors to the matrix; and

                                     I have paid the filing fee to add these creditors to the matrix; and

                                     I have sent a copy of the Notice of Bankruptcy and 341 Meeting to these creditors. The names
                                     and method of service are described as follows (add extra pages if necessary):

 Creditor Name                                                                                      Method of Service




I hereby certify that the foregoing is true and correct.

 Date:       February 21, 2019                                                    /s/ Stephen E. Dunn
                                                                                  Stephen E. Dunn 26355
                                                                 Counsel for Debtor(s)
I hereby certify under penalty of perjury that the foregoing is true and correct



 Debtor (if applicable)                                                           Joint Debtor (if applicable)




CertBalScheds010819
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
